
	

114 HR 4173 IH: To provide that an alien who has traveled to Iraq or Syria during the 5-year period prior to the alien’s application for admission is ineligible to be admitted to the United States under the visa waiver program, and for other purposes.
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4173
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2015
			Mr. Brendan F. Boyle of Pennsylvania (for himself and Ms. McCollum) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide that an alien who has traveled to Iraq or Syria during the 5-year period prior to the
			 alien’s application for admission is ineligible to be admitted to the
			 United States under the visa waiver program, and for other purposes.
	
	
 1.Travel to Iraq or Syria prohibited for participation in the visa waiver programSection 217(a) of the Immigration and Nationality Act (8 U.S.C. 1187(a)) is amended by adding at the end the following:
			
				(12)No travel to Iraq or Syria
 (A)In generalThe alien has not traveled to Iraq or Syria during the 5-year period preceding the alien’s application for admission under this section.
 (B)Waiver authorizedThe Secretary of Homeland Security, in consultation with the Secretary of State, may waive the requirement under subparagraph (A) as the Secretary determines appropriate..
		
